      Case 4:21-cv-00912 Document 1 Filed on 03/19/21 in TXSD Page 1 of 7




                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 ANTONIO CABALLERO,                                       §
                                                          §
               Plaintiff,                                 §
                                                          §
         v.                                               § C.A. No. 4:21-cv-912
                                                          §
 FUERZAS ARMADAS REVOLUCIONARIAS DE
                                                          §
 COLOMBIA A/K/A FARC-EP A/K/A REVOLUTIONARY
                                                          §
 ARMED FORCES OF COLOMBIA; AND THE NORTE DE
                                                          §
 VALLE CARTEL,
                                                          §
               Judgment Debtors,                          §
                                                          §
         v.                                               §
                                                          §
 PETRÓLEOS DE VENEZUELA, S.A.,                            §
                                                          §
               Respondent.                                §


                                    NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that Respondent Petróleos de Venezuela, S.A. (“PDVSA”), by

its attorneys, White & Case LLP, hereby removes this action from the 284th Judicial District Court

for Montgomery County, Texas, to the United States District Court for the Southern District of

Texas. In filing this Notice of Removal, PDVSA does not waive, and expressly preserves, any

and all of its rights, claims, privileges, immunities, and defenses, including those under the Foreign

Sovereign Immunities Act, as amended, 28 U.S.C. §§ 1330, 1602-1611 (“FSIA”).

       1.      This action involves Plaintiff’s attempt to enforce a default judgment obtained

against the Fuerzas Armadas Revolucionarias de Colombia (the “FARC”) and Norte del Valle

Cartel (“NDVC”), the Colombian narco-terrorist organizations, against PDVSA and its property.
      Case 4:21-cv-00912 Document 1 Filed on 03/19/21 in TXSD Page 2 of 7




       2.      Plaintiff obtained his default judgment from the U.S. District Court for the Southern

District of Florida in Caballero v. Fuerzas Armadas Revolucionarias de Colombia, No. 1:18-cv-

25337, ECF 63 (S.D. Fla. May 20, 2020), in the amount of $46,729,667.00 (the “Default

Judgment”). He registered the Default Judgment on September 28, 2020 in the 284th Judicial

District Court for Montgomery County, Texas, under Case No. 20-09-11744 (the “State Court

Action”). On the basis of this State Court Action, Plaintiff has commenced in the 284th Judicial

District Court for Montgomery County, Texas numerous enforcement actions against PDVSA’s

assets and those of its subsidiaries in the following cases:

                      20-09-11808 (Sept. 29, 2020);

                      20-10-12921 (Oct. 22, 2020);

                      20-12-15244 (Dec. 14, 2020);

                      20-12-15427 (Dec. 16, 2020), removed to this Court by alleged garnishee
                       for PDVSA, Vitol, Inc., in Case No. 4:21-cv-00140 (Jan. 15, 2021);

                      20-12-15428 (Dec 16. 2020);

                      20-12-15429 (Dec. 16, 2020);

                      21-01-00087 (Jan. 5, 2021).

       3.      PDVSA was not a defendant in the underlying action in which the Default

Judgment was entered, but Plaintiff alleges in this registration action that PDVSA is an agency or

instrumentality of the FARC and, on this basis, Plaintiff is attempting to seize PDVSA’s assets

under the Terrorism Risk Insurance Act (“TRIA”), 107 Pub. L. No. 297, 116 Stat. 2322, 2337–40

(codified at 28 U.S.C. § 1610 note). PDVSA is not an agency or instrumentality of the FARC and

has numerous federal statutory defenses supporting dismissal of this action, which it will assert in

due course pursuant to the applicable rules.
       Case 4:21-cv-00912 Document 1 Filed on 03/19/21 in TXSD Page 3 of 7




        4.       As the directly and wholly owned national oil company of Venezuela, it is well

established that PDVSA is an “agency or instrumentality of a foreign state,” as that phrase is

defined in Section 1603(b) of the Foreign Sovereign Immunities Act, 28 U.S.C. §§ 1330, 1602, et

seq. (“FSIA”). See CONSTITUCIÓN DE LA REPÚBLICA BOLIVARIANA DE VENEZUELA art. 303 (“[E]l

Estado conservará la totalidad de las acciones de Petróleos de Venezuela, S.A.” (“[T]he State shall

retain all shares of Petróleos de Venezuela, S.A.”));1 see also, e.g., Lubian v. Republic of Cuba,

440 F. App’x 866, 867-68 (11th Cir. 2011) (observing that PDVSA is “an agency or

instrumentality of Venezuela” and therefore a “foreign state” within the meaning of the FSIA);

Dresser-Rand Co. v. Petróleos De Venezuela, S.A., 2019 U.S. Dist. LEXIS 114704, at *1

(S.D.N.Y. July 3, 2019) (same). This Court has removal jurisdiction under 28 U.S.C. § 1441(d)

because a “foreign state” may remove an action “to the district court of the United States for the

district and division embracing the place where such action is pending.”

        5.       Courts in the Fifth Circuit have repeatedly affirmed the right of a foreign state or

its agency or instrumentality to remove an action to federal court and, specifically, where that

action involves enforcement against its property. See Arriba, Ltd. v. Petróleos Mexicanos, 962

F.2d 528 (5th Cir. 1992) (recognizing right of Mexico’s national oil company to remove

garnishment action to federal court and dismissing action for lack of FSIA jurisdiction); National

Union Fire Insurance Co. v. People’s Republic of Congo, 2005 U.S. Dist. LEXIS 6206 at *12-13

(N.D. Tex. Apr. 8, 2005) (denying remand of a final state court judgment and writs of garnishment

in respect of foreign state’s property); FG Hemisphere Assocs. v. Republique Du Congo, 2002 U.S.




1
   Available at http://www.cne.gob.ve/web/normativa_electoral/constitucion/indice.php.       An unofficial English
translation is available at http://hrlibrary.umn.edu/research/venezuela-constitution.html.
      Case 4:21-cv-00912 Document 1 Filed on 03/19/21 in TXSD Page 4 of 7




Dist. LEXIS 27760 at *3-4 (S.D. Tex. Nov. 19, 2002) (finding removal jurisdiction proper over

enforcement action and dissolving state court writs for lack of jurisdiction).

       6.      This action is also removable under 28 U.S.C. § 1441(a), as this is a civil action of

which the district courts of the United States have original jurisdiction. Specifically, the FSIA

provides the “sole basis for obtaining jurisdiction” over PDVSA and its property in U.S. courts.

Argentine Republic v. Amerada Hess Shipping Corp., 488 U.S. 428, 434 (1989). As such, district

courts have original jurisdiction over “foreign states,” as well as actions arising under federal law.

28 U.S.C. §§ 1330(a), 1331.

       7.      All conditions and procedures for removal have been satisfied.

       8.      The Notice of Removal is timely filed. To date, PDVSA has not been served with

process in compliance with Section 1608(b) of the FSIA and PDVSA specifically preserves its

right to contest the adequacy of service of process at the appropriate time under the applicable

rules. See Delgado v. Shell Oil Co., 231 F.3d 165, 177 (5th Cir. 2000) (upholding removal by a

foreign-state third-party defendant who had not yet been served in the state court action because

§ 1441(d) “does not refer to a served party, or even the term ‘party,’ and it does not differentiate

between parties who have been served and those who have not” and because “Texas views an

action as having commenced when a petition is filed”).

       9.      In brief, Plaintiff has not complied with any of the exclusive service methods listed

in Section 1608(b)(1)-(3) of the FSIA. PDVSA was entitled to service that complied with the

FSIA, because, as described above, PDVSA is an agency or instrumentality of Venezuela, and

because the State Court Action was “a subsequent lawsuit to impose an obligation to pay an

existing federal judgment on a person not already liable for that judgment.” Peacock v. Thomas,

516 U.S. 349, 357 (1996); see also 28 U.S.C. § 1608(b) (prescribing the method of “[s]ervice in
      Case 4:21-cv-00912 Document 1 Filed on 03/19/21 in TXSD Page 5 of 7




the courts of the United States and of the States” (emphasis added)); Tex. R. Civ. P. 21(a) (“Every

pleading, plea, motion, or application to the court for an order . . . must be served on all other

parties[.]”). Plaintiff has never attempted any service on PDVSA in the State Court Action despite

seeking and obtaining an order finding PDVSA liable for Plaintiff’s Default Judgment against the

FARC.

        10.      Pursuant to Local Rule 81, attached hereto in an appendix are:

                 (a) An index of matters being filed, see Exhibit A;

                 (b) A copy of the docket sheet in the State Court Action and in the above-referenced
                     enforcement actions, see Exhibits B–H;

                 (c) All executed process in the State Court Action, see Exhibit I;

                 (d) All pleadings in the State Court Action, see Exhibits J;

                 (e) All orders signed by the judge in the State Court Action, see Exhibits K–M;

                 (f) A list of all counsel of record, see Exhibit N.

        11.      PDVSA is giving written notice of the filing of this Notice of Removal to Plaintiff

and will file a Notification of Removal with the Clerk of the 284th Judicial District Court for

Montgomery County, Texas.

        12.      Accordingly, PDVSA removes to this Court the State Court Action now pending in

the 284th Judicial District Court for Montgomery County, Texas under Case No. 20-09-11744.



 Dated:       March 19, 2021                         Respectfully submitted,
              Houston, Texas
                                                                                LLP


                                                     By: /s/ Michael Rodgers
                                                     Michael Rodgers
                                                     Attorney-in-Charge
                                                     Texas State Bar No. 24095114
Case 4:21-cv-00912 Document 1 Filed on 03/19/21 in TXSD Page 6 of 7




                                 S.D. Tex. Bar No. 2638667
                                 michael.rodgers@whitecase.com
                                 Steven P. Otillar
                                 Of Counsel
                                 Texas State Bar No. 00794409
                                 Motion to appear pro hac vice forthcoming
                                 sotillar@whitecase.com
                                 White & Case LLP
                                 609 Main Street
                                 Suite 2900
                                 Houston, Texas 77002
                                 tel.: (713) 496-9700
                                 fax: (713) 496-9701

                                 Nicole Erb
                                 Claire A. DeLelle
                                 Timothy L. Wilson, Jr.
                                 Of Counsel
                                 Motions to appear pro hac vice forthcoming
                                 nerb@whitecase.com
                                 claire.delelle@whitecase.com
                                 timothy.wilson@whtecase.com
                                 White & Case LLP
                                 701 Thirteenth Street, N.W.
                                 Washington, D.C., 20005
                                 tel.: (202) 626-3600
                                 fax: (202) 639-9355

                                 Counsel for Petróleos de Venezuela, S.A.
      Case 4:21-cv-00912 Document 1 Filed on 03/19/21 in TXSD Page 7 of 7




                                    CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document was served on the following

parties and counsel of record, on March 19, 2021, via email at the following addresses:

 Hank Fasthoff
 Fasthoff Law Firm, PLLC
 21 Waterway Ave., Suite 300
 The Woodlands, Texas 77380
 hank@fasthofflawfirm.com

 Joseph Zumpano
 Leon Patricios
 Zumpano Patricios, PA
 312 Minorca Avenue
 Coral Gables, Florida 33134
 jzumpano@zplaw.com
 lpatricios@zplaw.com

 Counsel for Plaintiff,
 Antonio Caballero

       I certify that a true and correct copy of the foregoing document was served on the following

parties, on March 19, 2021 by leaving it with the court clerk pursuant to Federal Rule of Civil

Procedure 5(b)(2)(D):

 Fuerzas Armadas Revolucionarias De Colombia            Norte del Valle Cartel
 a/k/a FARC-EP
 a/k/a Revolutionary Armed Forces of Colombia

 Judgment Debtor                                        Judgment Debtor



                                                        /s/ Michael Rodgers
